Citation Nr: 1736901	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-09 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus, type II, or coronary artery disease.

2.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.

3.  Entitlement to a compensable initial evaluation for bilateral hearing loss.

4.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to December 1971, to include service in the Republic of Vietnam from June 14, 1969 to January 10, 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his March 2013, May 2013, and June 2013, VA Form 9, substantive appeals, the Veteran requested a video conference hearing before a Veterans Law Judge.  In April 2016 and May 2016 correspondence, VA notified the Veteran that the requested hearing was scheduled for May 23, 2016; however, VA's Veterans Appeals Control and Locator System reflects the Veteran cancelled his hearing request.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The issues of entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus or coronary artery disease, and entitlement to special monthly compensation based on loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  The Veteran's hearing loss has been objectively shown to be manifested by no more than a Level III hearing acuity in the right ear and Level III hearing acuity in the left ear.

2.  During the period on appeal, the Veteran's PTSD disability has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks since the initial grant of service connection; occupational and social impairment with reduced reliability and productivity has not been demonstrated at any time.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim.  

When a claim has been granted and there is disagreement as to "downstream" questions, such as initial ratings or effective dates, the claim has been substantiated, there is no need to provide additional notice and the United States Court of Appeals for Veterans Claims (Court) will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.


Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in May 2010, February 2011, and December 2016.

As such, the Board will proceed with consideration of the Veteran's appeal.

Increased Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the issues at hand, as an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

First, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

Service connection for bilateral hearing loss was established in a March 2011 rating decision, which assigned a noncompensable rating, effective January 31, 2011. 

The Veteran stated that his hearing had deteriorated to a significant degree since service.  He believed that he should be rated higher because he wears hearing aids.  1/31/2011 VA 21-4138 Statement in Support of Claim; 4/26/2011 Notice of Disagreement.

The Board first notes that the Veteran does not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  All applicable tests include valid pure tone and speech discrimination scores.  As such, Table VI applies.  See 38 C.F.R. §§ 4.85, 4.86.

The Veteran was afforded a VA examination in February 2011.  His pure tone threshold levels, in decibels, were recorded as follows:  in the right ear, 25, 30, 70, and 75, at 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 50 decibels; in the left ear 30, 40, 70, and 70, at 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 52.5 decibels.  Speech recognition testing was 94 percent in the right ear and 94 percent in the left ear.  2/25/2011 VA Examination.

The audiometric findings combine for a Roman numeral I for the right ear and Roman numeral I for the left ear, per Table VI.  See 38 C.F.R. § 4.85.  These two roman numerals combine for a zero, or non-compensable rating in Table VII.  Id.  

In July 2014, a VA treatment record noted that the puretone thresholds showed a decrease from previous audio testing.  9/12/2014 Medical Treatment Record-Government Facility.

The Veteran was afforded a VA examination in December 2016.  His pure tone threshold levels, in decibels, were recorded as follows:  in the right ear, 40, 55, 70, and 80, at 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 61 decibels; in the left ear 35, 55, 75, and 75, at 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 60 decibels.  Speech recognition testing was 84 percent in the right ear and 86 percent in the left ear.  12/6/2016 compensation and pension (C&P) Examination.

The audiometric findings combine for a Roman numeral III for the right ear and Roman numeral III for the left ear, per Table VI.  See 38 C.F.R. § 4.85.  These two roman numerals combine for a zero, or non-compensable rating in Table VII.  Id.  

Based on the foregoing the Board finds that the Veteran's hearing disability has not been shown to be manifested by an exceptional pattern of hearing impairment; or to otherwise approximate the criteria for a compensable rating at any time during the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board acknowledges the Veteran's assertions that his disability is entitled to a compensable rating.  Consideration has also been given to the lay statements of record regarding the Veteran's hearing loss; specifically that he should have a compensable rating due to having to wear hearing aids.  Layno v. Brown, 6 Vet. App. 465, 469.  However, the examination records reflect no worse than Level III auditory acuity in the right ear and Level III auditory acuity in the left ear throughout the rating period.  Such findings do not support assignment of a compensable evaluation.  In weighing the relevant medical and lay evidence of record, the Board finds that the Veteran's diminished hearing, to include the audiometric findings, fall squarely within the criteria for a noncompensable rating under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Therefore, the Board concludes that a compensable schedular evaluation is not warranted.
 
Insofar as the Veteran has reported functional limitations due to his bilateral hearing loss, the Board notes that VA's rating of hearing impairment is based on specific measurements that must be gathered by a state-licensed audiologist using specific tests, as discussed above.  As such, the medical evidence and test results are more probative and outweigh any lay subjective reports of a more severe degree of disability, because they directly address the rating criteria for hearing loss.

In sum, the preponderance of the evidence is against a compensable rating for the Veteran's bilateral hearing loss.  Therefore, reasonable doubt does not arise, and the claim must be denied.  38 C.F.R. § 4.3.


PTSD

The Veteran's service-connected PTSD has been rated under Diagnostic Code 9411.

Under the General Rating Formula, the criteria for a 30 percent rating are:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as; depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

The criteria for a 50 percent rating are:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for 70 percent rating are:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for 100 percent rating are:  Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  See 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Indeed, "VA must engage in a holistic analysis" that assess the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those symptoms; and assigns an evaluation that most nearly approximates the level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

Service connection for PTSD was established in an October 2010 rating decision, which assigned a 10 percent rating, effective March 8, 2010.  A December 2016 rating decision increased the rating to thirty percent with the effective date of March 8, 2010.

The Veteran was afforded a VA examination in May 2010.  He reported symptoms of bad dreams, flashbacks, and sleepless nights.  He also reported being a "nervous wreck" in crowds, sitting with his back to walls, and constantly being aware of those around him.  He experienced these symptoms weekly to daily in frequency at moderate severity.  He had not received treatment since April 2003.  He was married and raising a three year old grandchild.  Socially, he has friends in the VFW and he goes shooting and works around his house.  He was employed full time as an offshore boat captain.  Upon examination, he was found to be fully oriented, well-groomed, friendly, and cooperative.  His mood was presented as mildly irritable with somewhat restricted affect.  He denied suicidal intent, homicidal ideation, hallucinations, and delusions.  Attention, memory and judgment appeared to be within normal limits.  He was diagnosed with PTSD with a Global Assessment of Functioning (GAF) score of 75 which reflected symptoms that are present, they are transient and expectable reactions to psychosocial stressors and no more than slight impairment in social, occupational, or school functioning.  The examiner noted that PTSD symptoms did not interfere significantly with current occupational and social functioning.  6/7/2010 Medical Treatment Record-Government Facility, at 6-9.

In correspondence from April and June 2010, the Veteran reported that he had night sweats, chills, bad dreams, and few friends he trusted.  He was always aware and alert to his surroundings and did not like large crowds.  At restaurants, he sat facing the door and made note of the exits.  4/30/2010 Correspondence, at 1.

VA treatment records from June 2011 note that he began an outpatient treatment program.  He reported problems of distressing intrusion of memory, trouble sleeping by onset and nightmare, irritability, relationship problems, and avoidant problems, including self-medication by alcohol.  In October 2011, the Veteran reported sleepless nights, intrusive thoughts, and nightmares.  He described his marital relationship as good.  His relationship with his daughters was described as average and he had not spoken with his son in three years after a falling out.  He also stated he was raising his five year old granddaughter.  Later that month, he stated that he was previously doped up when it came to his symptoms and was looking to address his difficulties with therapy rather than medication.  He also said he drank every day unless he was at work.  In December 2011, the Veteran reported that he had some fear of losing his job due to his reported poor memory and concentration.  He indicated that his memory was impacted when he thought back to his experience in Vietnam that the intrusive thoughts sometimes affected him when he was driving the boat.  He denied any suicidal or homicidal ideation during these sessions.  9/26/2014 CAPRI, at 112-113, 120-121, 124, 201-202

The Veteran was afforded a VA examination in December 2016.  He reported that his marital relationship of twenty plus years was okay.  He had a good relationship with his three daughters, but he had not spoken to his son in eight years.  His granddaughter often spent time at his house.  He did not engage in hobbies primarily due to medical problems and he occasionally socialized at the VWF.  He stopped working in 2013 due to cardiac problems, but had worked as an off-shore boat captain.  He reported symptoms of depressed mood, anxiety, and chronic sleep impairment.  Specifically, he said that he still had flashbacks to Vietnam and could not talk about it too much other than to one friend.  He reported sleeping two to three hours.  He felt sad and worried a lot.  In 2011, he was engaged in outpatient individual therapy and had not been prescribed psychotropic medications in the previous six years.  He had not received mental health treatment in two years.  The Veteran was observed to have good grooming and hygiene.  He interacted in a calm, cooperative manner.  His mood/affect was irritable and dysphoric.  Speech was spontaneous, normal, and easily understood.  The examiner indicated that the Veteran experienced chronic symptoms of PTSD without remission or significant change since his last examination in 2010.  Also, the Veteran endorsed moderate symptoms of depression and PTSD.  It was determined that he had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication.  12/5/2016 C&P Examination.

After considering all of the evidence of record, including that set forth above, the Board finds that the Veteran's disability picture with respect to his PTSD is most consistent with that of the 30 percent rating criteria and a higher disability rating is not warranted.

The Veteran's primary symptoms during the appeal period included depressed mood, anxiety, distressing intrusion of memory, avoidant problems, and chronic sleep impairment.  The examiners have found the disability to be in the mild to moderate range.

Regarding social and occupational impairment, the Board finds that the evidence shows that he has been able to maintain effective social and occupational relationships.  In this regard, the Veteran was able to maintain employment and only stopped working due to unrelated medical problems.  He has also maintained relationships with his family, except for his son.  He has been able to maintain a stable marriage and has a relationship with three of his children.  He also helped raise a granddaughter during some of the appeals period.  He also indicated that he spent time socializing at the VFW.

In sum, when these factors are taken as a whole, the Board finds that the Veteran's level of impairment is more nearly approximated by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but generally functioning satisfactorily.  That level of impairment warrants continuation of the 30 percent rating.  38 C.F.R. § 4.130, Code 9411.

Thus, the Board concludes that the weight of the evidence of record is against a rating higher than 30 percent for PTSD.  Moreover, as the preponderance of the evidence of record is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

Additional development is required for the Veteran's erectile dysfunction disability claim.  The Veteran asserts that he has erectile dysfunction secondary to his service-connected diabetes mellitus, type II.  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

A December 2005 medical treatment note indicates that the Veteran believed his erectile dysfunction was caused by Metoprolol and was intended to change medications due to this problem.  However, later records show that the Veteran remained on the medication.  This medication is associated with his heart condition.  9/26/2014 CAPRI, at 6, 386-387.

In an October 2010 VA Examination for diabetes mellitus, the Veteran reported erectile dysfunction onset approximately ten to twelve years prior.  It was noted that service treatment records were silent regarding complaints of erectile dysfunction.  The examiner also noted that possible causes were hypertension, tobacco use, alcohol use, dyslipidemia, and natural aging.  He did not meet the criteria for a diagnosis of diabetes mellitus type II at that time.  He was diagnosed with hypogonadism with residual erectile dysfunction.  The etiology was unknown, diagnosed after service, and therefore it was less likely than not caused by or related to service or service-connected condition.  10/6/2010 VA Examination, at 4-5, 7.

VA examinations and a disability benefits questionnaire in March 2013, September 2013, and December 2016 did not identify erectile dysfunction as a complication of the Veteran's diabetes mellitus.  Nonetheless, none of these examinations provided an etiology for the erectile dysfunction.  Additionally, there is a question as to whether it may be due to his heart condition.  

As such, the Board finds the above opinions are insufficient (lacking rationale, internal conflict) to decide this appeal and an addendum medical opinion is needed.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Allen, 7 Vet. App. at 448.
Treatment records should be associated with the claim file on remand before obtaining an addendum opinion.  The SMC issue is intertwined with the service connection issue being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  After associating any medical treatment records, request a medical opinion from an appropriate VA clinician regarding the Veteran's erectile dysfunction.  The examiner should review the entire claims file, including a copy of this remand, service treatment records, and any relevant records in an electronic format.  The examiner should respond to the following:

a.  Is the Veteran's diagnosis of erectile dysfunction at least as likely as not (50 percent or greater probability) causally related to his service-connected diabetes mellitus, type II, or coronary artery disease?

b.  If the erectile dysfunction is not found to be causally related to the Veteran's diabetes mellitus, type II, or coronary artery disease, has it at least as likely as not (50 percent or greater probability) been aggravated or worsened by the diabetes mellitus, type II, or coronary artery disease?

If aggravation is found, please provide a baseline level of disability prior to aggravation.  

Consider all relevant evidence, including lay statements, and provide a comprehensive rationale for any opinion offered.  If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3.  After completion of all of the above, re-adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


